Title: To Thomas Jefferson from Pathkiller, 4 June 1808
From: Pathkiller
To: Jefferson, Thomas


                  
                     Beloved Father 
                     
                     Ustanaula 4 June 1808
                  
                  We wrote you last Feby and have not yet recd any answer to that letter we hope you will not think us troublesome when we assure you we have no other motive in veiw than the good of our country—You have long since promised to be a father to us if we would listen to your talks we have done so and have a full confidence in your good wishes towards us but for some time past we have reason to believe that your Agent has not that good disposition towards us that he ought have or that you wish him to have—We mentioned to you in our former letter several reasons for this opinion of him, and will in this state a few that has since occured. In a full counsil last Apl. it was determined that no act of any Chief or Chiefs should be considered binding on the Nation unless they were first appointed in a counsil & then to be ratified by a full counsil of the Nation before whom their proceedings is to be laid. Contrary to this regulation Colo Meigs is now about to get the Glass and two or three other Chiefs to proceed on to the Federal City as he says at your request of which we have our doubts as he has kept the object of their Journey a profound secret nor can a man amongst us except two or three favorites obtain one tittle of information respecting it which in our opinion is very improper being contrary to a late law of our land And we hope you will not think any thing done by a deputation taken up in this Secret manner binding on our Nation—We hope you will be good enough to excuse us as this information to you is solely intended for the welfare of our Country and the good of your red children as we have been taught to look up to you for several years as a good and Just Father—We also beg leave to mention to you that we had been led to believe that your Garisons & Soldiers on our Frontiers was intended to protect us and keep off intruders from our lands but we have made repeated applications to have such people removed without the limits of our Country without any effect numbers of them are still remaining quit both on the Georgia and Tennessee side and even in view of the Garison and it is not our wish that any part of our lands should be leased or rented by, any company or individuals—Father another thing we think an indispensable duty in us to mention to you the commanding officer at your garison Instead of trying to keep up harmony and a good understanding between our people and yours has went so far as to offer a reward of thirty dollars to a half breed of our country to kill Mr James Vann one of our people whom he never saw and as we believe had never injured him by word or deed—The last deputation that was at the City of Washington agreed that the debts due to their old traders should be paid out of our anuity Instead of which a few individuals runs in debt to a few favorite Merchants in the neighbourhood of the Garison who go to the whole of the money and the nation never receives one cent of benefit from it nor our old trader if such conduct is continued and will not in future get a single debt paid which is contrary to the wish of the Nation in general Father this is all we will trouble you with at present but we shall continue to write you as occasion requires untill we hear from you. we should still have waited with patience for an answer to our former letter if we had not thought that this unauthorised and secret trip of the Glass might have been attended with an Ill consequence and perhaps raised some misunderstanding between our beloved father and his red children whose wish it shall always be to look up to him as a just father we well know the great business you constantly have on your hands which makes us slow to trouble you but we thought the occasion was such as would be Sufficient excuse for us—Father it is our wish if you write us an answer that you would send it by the way of Athens in Georgia as we have good reason to believe that talks sent us by the other rout are stopt some where and we never hear of them Father we have nothing more to trouble you with at present but remain your faithfull and dutifull Children
                  
                     Pathkiller x
                     Sour 
                        mush x
                     Jobber Son x
                     Chuluo x
                     Wariors Nephew x
                     Tuastisku x
                     Nicojack x
                     Lying Fawn x
                     Ootutetah x
                     Ridge x
                     Kaletahee x
                     Sawanooku x
                     Five Killer x
                     Chulangatahu x
                     Cawsocoshu x
                     Thomas Pettit x
                     George Paris x
                     Oosaoku x
                     Ball Ketcher x
                  
                     
               